     Case 2:20-cv-00325-DBH Document 1 Filed 09/15/20 Page 1 of 4                 PageID #: 1




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE


LISA STEVENS,


                Plaintiff

v.                                                         Case No.:

SOUTHERN MAINE ORAL AND
MAXILLOFACIAL SURGERY, P.A.,

and

KATHI LUCAS,

                Defendants


                                   NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. § 1446, Defendants file this Notice of Removal of the above-

captioned action from the Superior Court in Androscoggin County, Maine, Docket No. AUBSC-

CV-2020-111, to the United States District Court for the District of Maine in Portland pursuant

to 28 U.S.C. §§ 1331, 1367, 1441, and 1446. In support of the Notice of Removal, Defendants

state as follows:

         1.     On August 31, 2020, Plaintiff filed a Complaint in the Superior Court,

Androscoggin County, State of Maine, captioned Lisa Stevens v. Southern Maine Oral and

Maxillofacial Surgery, P.A. and Kathi Lucas, Civil Action Docket No. CV-20-111 (State Court

Action). A true and accurate copy of the Complaint is attached as Exhibit A. Removing

Defendants first received a Summons and copy of the Complaint on August 31, 2020. A copy

of the Summons for Southern Maine Oral and Maxillofacial Surgery, P.A. is attached as Exhibit

B, and a copy of the Summons for Kathi Lucas is attached as Exhibit C. A copy of the

                                                 1
  Case 2:20-cv-00325-DBH Document 1 Filed 09/15/20 Page 2 of 4                       PageID #: 2




Summary Sheet is attached as Exhibit D. The Acceptance and Acknowledgement of Service of

Process for Southern Maine Oral and Maxillofacial Surgery, P.A. is attached as Exhibit E. The

Acceptance and Acknowledgement of Service of Process for Kathi Lucas is attached as Exhibit

F. Defendants’ Notice of Filing of Notice of Removal is attached as Exhibit G. Defendants’

Answer to Plaintiff’s Complaint, dated September 11, 2020, is attached as Exhibit H.

       2.      Plaintiff’s Complaint contains five counts: (I) Disability Discrimination under the

Maine Human Rights Act, 5 M.R.S. § 4571; (II) Disability Discrimination under the Americans

with Disabilities Act, 42 U.S.C. § 12112; (III) Whistleblower Discrimination under the

Whistleblowers’ Protection Act, 26 M.R.S. § 833(a)(A); (IV) Retaliation under the Family

Medical Leave Act, 29 U.S.C. § 2615(a); and (V) Retaliation under the Maine Family Medical

Leave law, 26 M.R.S. § 847(2).

       3.      Removal is appropriate in this case pursuant to 28 U.S.C. § 1441 because

Defendants have satisfied the procedural requirements for removal, and this Court has subject-

matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1441, 1331, and 1367.

       I.      Defendants Have Satisfied the Procedural Requirements for Removal

       1.      This Notice of Removal is being timely filed within thirty (30) days after

removing Defendants received a copy of the pleadings setting forth the claim for relief upon

which the action is based, as required by 28 U.S.C. § 1446(b).

       2..     Defendants are contemporaneously filing a certified copy of the docket record

from the Androscoggin County Superior Court with this Court.

       3.      Venue is proper because the Androscoggin County Superior Court is located

within the District of Maine, and, therefore, venue is proper in this Court because it is “the

district and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).



                                                  2
  Case 2:20-cv-00325-DBH Document 1 Filed 09/15/20 Page 3 of 4                        PageID #: 3




       4.      As the State Court Action was brought in Androscoggin County, this matter is

removed to the United States District Court in Portland, Maine pursuant to Local Rule 3(b).

       5.      The written notice required by 28 U.S.C. § 1446(d) will be promptly filed in the

Maine Superior Court, Androscoggin County, and served on Plaintiff.

       II.     Federal Question and Supplemental Jurisdiction

       1.      This Court has original subject-matter jurisdiction under the federal-question

jurisdictional statute, 28 U.S.C. § 1331, and/or supplemental subject-matter jurisdiction under 28

U.S.C. § 1367, of all the claims in the Complaint.

       2.      Counts II and IV of the Complaint arise under federal law because the following

substantial questions of federal law are set forth on the face of the Complaint:

               a. Whether the Defendant Southern Maine Oral and Maxillofacial Surgery,
               P.A. discriminated against the Plaintiff on the basis of disability by failing
               to provide her with a reasonable accommodation or by making harassing
               remarks about her need for accommodation, in violation of 42 U.S.C. §
               12112?

               b. Whether the Defendants retaliated against Plaintiff for her exercise of
               her rights under the Family and Medical Leave Act in violation of 29
               U.S.C. § 2615?

       3. Defendants dispute each of the aforementioned issues of federal law, and resolution of

Plaintiff’s claims will turn substantially on the resolution of the disputed federal issues.

       4. Counts I, III, and V of the Complaint are removable because they are within the

supplemental jurisdiction of the Court under 28 U.S.C. § 1367.

       5.       Based on all of the foregoing, Defendant respectfully submits that this case is

removable under 28 U.S.C. § 1441(a).



       WHEREFORE, Defendants respectfully give notice that the State Court Action captioned



                                                  3
  Case 2:20-cv-00325-DBH Document 1 Filed 09/15/20 Page 4 of 4                    PageID #: 4




Lisa Stevens v. Southern Maine Oral and Maxillofacial Surgery, P.A. and Kathi Lucas, Civil

Action Docket No. CV-20-111 has been removed from the Maine Superior Court, Androscoggin

County, to the United States District Court for the District of Maine pursuant to 28 U.S.C. §§

1331, 1367, 1441, and 1446, and request that this Court assume jurisdiction over this action.

       Dated at Portland, Maine this 11th day of September, 2020.

                                     NORMAN, HANSON & DeTROY, LLC
                                     /s/ Christopher C. Taintor
                                     Christopher C. Taintor, Esq. Bar. No. 3313
                                     Nicole Sawyer, Esq. Bar No. 6173
                                     Attorneys for Defendants

Two Canal Plaza, P.O. Box 4600
Portland, ME 04112
207-774-7000
ctaintor@nhdlaw.com
nsawyer@nhdlaw.com



                                CERTIFICATE OF SERVICE
       I hereby certify that on September 11, 2020, I electronically filed the foregoing Notice of
Removal together with a true copy of Exhibits A, B, C, D, E, F, G, and H referenced therein with
the Clerk of Court by electronic mail to newcases.portland@med.uscourts.gov. I served the
same upon the following:

Jordan Payne Hay, Esq.
Skelton Taintor & Abbott
95 Main Street
Auburn, Maine 04210
207.784.3200
jphay@sta-law.com


                                     /s/ Christopher C. Taintor
                                     Christopher C. Taintor, Esq. Bar. No. 3313
                                     Attorney for Defendants
                                     ctaintor@nhdlaw.com




                                                4
